Exhibit 10.5

 

EXECUTION COPY

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”) is made as of July 30, 2014, by and
between ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation (the
“Pledgor”), and ARES MANAGEMENT LLC, a Delaware limited liability company (the
“Credit Support Provider”).

 

WHEREAS, certain lenders have agreed to provide to ACRC Lender LLC, a Delaware
limited liability company (the “Borrower”) a revolving credit facility pursuant
to that certain Credit Agreement, dated as of July 30, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, City National Bank, as
agent (in such capacity, the “Agent”) and the lenders from time to time party
thereto (the “Lenders”); and

 

WHEREAS, the Credit Support Provider has agreed pursuant to that certain Loan
Purchase Agreement, dated as of the date hereof (the “Credit Support
Agreement”), by and between the Credit Support Provider, the Agent and the
Lenders (the  “Credit Support Agreement”), to provide credit support to the
Agent and the Lenders for the obligations of the Borrower under the Credit
Agreement;

 

WHEREAS, in consideration for the Credit Support Provider’s provision of credit
support on behalf of the Borrower under the Credit Support Fee Agreement, the
Pledgor, the Borrower and ACRC Holdings LLC, a Delaware limited liability
company (“ACRC”) and the Credit Support Provider have entered into that certain
Credit Support Fee Agreement, dated as of July 30, 2014 (the “Fee Letter”),
pursuant to which the Pledgor, ACRC and the Borrower have agreed to pay the
Credit Support Provider the fee set forth therein and to undertake certain other
obligations as set forth therein;

 

WHEREAS, the Pledgor is the direct legal and beneficial owner of all the issued
and outstanding membership interests of ACRC and the ACRC is the direct legal
and beneficial owner of all the issued and outstanding membership interests of
the Borrower and the Pledgor will receive substantial direct and indirect
benefits from the credit facility provided to the Borrower under the Credit
Agreement; and

 

WHEREAS, as collateral security for the payment and performance in full of the
Secured Obligations, the Pledgor is willing to grant to the Credit Support
Provider, a security interest in the Securities Collateral in which the Pledgor
now has or hereafter acquires any right, title or interest, pursuant to the
terms of this Agreement.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which arc hereby
acknowledged, in order to induce the Credit Support Provider to enter into the
Credit Support Agreement, and to secure the performance and payment in full of
the Secured Obligations, the Pledgor agrees with the Credit Support Provider as
follows:

 

1.             Pledge of Securities, etc.

 

1.1.         Pledge of Membership Interests.  As collateral security for the
performance and payment in full of the Secured Obligations, the Pledgor hereby
expressly and unconditionally grants to the Credit Support Provider, a
continuing first priority security interest in, and lien on, and pledges and
assigns to the Credit Support Provider, all of the right, title and interest of
the Pledgor in and to all or a portion (as applicable) of the limited liability
company membership interests or other units of equity ownership of every class
of ACRC, as more fully described on Exhibit A hereto, including without
limitation, (i) all payments or distributions, whether in each case, of property
or otherwise, at any time owing or payable to the Pledgor on account of its
interest as a member in ACRC, (ii) all of the Pledgor’s

 

--------------------------------------------------------------------------------


 

rights and interests under its operating agreement, including all voting and
management rights and all rights to grant or withhold consents or approvals,
(iii) all rights of access and inspection to and use of all books and records,
including computer software and computer software programs, of ACRC, (iv) all
other rights, interests, property or claims to which the Pledgor may be entitled
in its capacity as a member of ACRC and (v) all Proceeds, income from and
increases in and products of any of the foregoing (collectively, the “Pledged
Membership Interests”), to be held by the Credit Support Provider subject to the
terms and conditions hereinafter set forth.  The certificates for such Pledged
Membership Interests, to the extent that such interests are represented by
certificates, accompanied by transfer powers or other appropriate instruments of
assignment thereof duly executed in blank by the Pledgor, have been delivered to
the Credit Support Provider.  The Pledgor represents and warrants that, (A) none
of the limited liability company membership interests issued by ACRC is a
security governed by Article 8 of the Delaware Uniform Commercial Code and
(B) in the event any limited liability company membership interests are
securities governed by Article 8 of the Delaware Uniform Commercial Code, then
(I) if such securities are certificated, then such securities shall be delivered
to the Credit Support Provider, together with transfer powers or other
appropriate instruments of assignment thereof duly executed in blank by the
Pledgor and (II) if such securities are not certificated, then the Pledgor shall
cause ACRC to enter into an agreement providing the Credit Support Provider
control of such Uncertificated Securities.

 

1.2.         Additional Securities.  Subject to Section 1.3 below, if the
Pledgor acquires (a) any additional limited liability company membership
interests or other equity interests of ACRC or any entity which is the successor
of ACRC or (b) any securities or other equity interests exchangeable for or
convertible into limited liability company membership interests of any class or
other equity interest of ACRC, whether by purchase, dividend, split or
otherwise, then such limited liability company membership interests or other
equity interests shall be subject to the pledge, assignment and security
interest granted to the Credit Support Provider under this Agreement and, if
applicable, the Pledgor shall deliver to the Credit Support Provider forthwith
any certificates therefor, accompanied by transfer powers or other appropriate
instruments of assignment duly executed by the Pledgor in blank.  The Pledgor
agrees that the Credit Support Provider may from time to time attach as
Exhibit A hereto an updated list of the limited liability company membership
interests or other equity interests at the time pledged with the Credit Support
Provider hereunder.

 

1.3.         Pledge of Securities Collateral.  As collateral security for the
performance and payment in full of the Secured Obligations, the Pledgor hereby
expressly and unconditionally grants to the Credit Support Provider a continuing
first priority security interest in, and lien on, and pledges and assigns to the
Credit Support Provider the Securities Collateral as such term is hereinafter
defined.

 

1.4.         Certain Operating Agreement Provisions.  The Pledgor hereby
represents and warrants to the Credit Support Provider that no provisions of the
operating agreement of ACRC (a) prohibits, restricts, conditions or otherwise
affects the grant hereunder of any lien on any of the Securities Collateral or
any enforcement action which may be taken in respect of any such lien or
(b) otherwise conflicts with the terms of this Agreement.

 

2.             Definitions; Rules of Interpretation.

 

2.1.         Terms Defined in the Uniform Commercial Code.  The following terms
when used in this Agreement shall have the meanings assigned to them in the
Uniform Commercial Code (the “UCC”) as in effect from time to time in the State
of New York: “Certificated Security”, “Investment Property”, “Proceeds” and
“Uncertificated Security”.  Terms used herein that are not defined in the Credit
Agreement or this Agreement but that are defined in the UCC shall have the same
definitions in this Agreement as specified in the UCC.  If a term is defined in
Article 9 of the UCC differently than in

 

2

--------------------------------------------------------------------------------


 

another Article of the UCC, the term has the meaning specified in Article 9,
unless the context otherwise requires.  The following terms shall have the
following meanings:

 

2.2.         Definitions.

 

“Event of Default” means:

 

(i) a default under the Fee Letter or under this Agreement, including, without
limitation, failure to make any payment under the Fee Letter by the due date
(whether by acceleration, notice of prepayment or otherwise) for such payment;

 

(ii)  if an involuntary case seeking the liquidation or reorganization of the
Pledgor, ACRC or the Borrower under Chapter 7 or Chapter 11, respectively, of
the Bankruptcy Code or any similar proceeding shall be commenced against the
Pledgor, ACRC or the Borrower under any other applicable law and any of the
following events occur: (1) such Person consents to the institution of the
involuntary case or similar proceeding; (2) the petition commencing the
involuntary case or similar proceeding is not timely controverted; (3) the
petition commencing the involuntary case or similar proceeding is not dismissed
within 60 days of the date of the filing thereof; (4) an interim trustee is
appointed to take possession of all or a substantial portion of the assets of
the Pledgor, ACRC or the Borrower; or (5) an order for relief shall have been
issued or entered therein;

 

(iii)  a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer having similar powers over the Pledgor, ACRC or the Borrower to
take possession of all or a substantial portion of its assets shall have been
entered and, within 45 days from the date of entry, is not vacated, discharged,
or bonded against;

 

(iv) the Pledgor, ACRC or the Borrower shall institute a voluntary case seeking
liquidation or reorganization under Chapter 7 or Chapter 11, respectively, of
the Bankruptcy Code; the Pledgor, ACRC or the Borrower shall file a petition,
answer, or complaint or shall otherwise institute any similar proceeding under
any other applicable law, or shall consent thereto; the Pledgor, ACRC or the
Borrower shall consent to the conversion of an involuntary case to a voluntary
case; or the Pledgor, ACRC or the Borrower shall consent or acquiesce to the
appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer with similar powers to take possession of all or a substantial
portion of its assets; the Pledgor, ACRC or the Borrower shall generally fail to
pay debts as such debts become due or shall admit in writing its inability to
pay its debts generally; or the Pledgor, ACRC or the Borrower shall make a
general assignment for the benefit of creditor; or

 

(v) any order, judgment, or decree shall be entered decreeing the dissolution of
the Pledgor, ACRC or the Borrower, and such order, judgment or decree shall
remain undischarged or unstayed for a period in excess of 45 days.

 

“Secured Obligations” means all obligations of every nature of Pledgor, ACRC and
Borrower owing from time to time to the Credit Support Provider under the Fee
Letter and this Agreement, whether for fees, expenses, indemnification,
principal, amounts payable under section 4(b) of the Fee Letter, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to Pledgor, ACRC or Borrower, would have accrued on any Secured
Obligation, whether or not a claim is allowed against Pledgor, ACRC or Borrower,
as applicable, for such interest in the related bankruptcy proceeding), or
otherwise required under the Fee Letter or this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Securities” means the Pledged Membership Interests, as defined in Section 1.1,
and any additional limited liability company membership interests or other
equity interests pledged to the Credit Support Provider from time to time
pursuant to Section 1.2.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Collateral” means the Securities and all income therefrom, increases
therein and Proceeds thereof, including, without limitation, all books and
records related to any of the foregoing.  The term does not include any income,
increases or Proceeds received by the Pledgor to the extent expressly permitted
by Section 5.

 

3.             Liquidation, Recapitalization, etc.

 

3.1.         Distributions Paid to the Credit Support Provider.  Any sums of
money or other property paid or distributed upon or with respect to any of the
Securities, whether by dividend or redemption or upon the liquidation or
dissolution of the Issuer thereof or otherwise, shall, except to the extent
provided in Section 5, be paid over and delivered to the Credit Support Provider
to be held by the Credit Support Provider as security for the payment and
performance in full of all of the Secured Obligations.  In case, pursuant to the
recapitalization or reclassification of the capital of ACRC or pursuant to the
reorganization thereof, any distribution of capital is made on or in respect of
any of the Securities or any property is distributed upon or with respect to any
of the Securities, then, except to the extent provided in Section 5 with respect
to cash, the property so distributed shall be subject to a lien in favor of, and
to the extent required to be delivered, such Securities shall be delivered to
the Credit Support Provider, for the benefit of the Credit Support Provider, to
be held by it as security for the Secured Obligations.  Except to the limited
extent provided in Section 5, all sums of money and other property paid or
distributed in respect of the Securities, whether as a dividend or upon such a
liquidation, dissolution, recapitalization or reclassification or otherwise,
that are received by the Pledgor shall, until paid or delivered to the Credit
Support Provider, be held in trust for the Credit Support Provider as security
for the payment and performance in full of all of the Secured Obligations.

 

4.             Warranty of Title; Authority.  The Pledgor hereby represents and
warrants that: (a) it has good and marketable title to, and is the sole record
and beneficial owner of, the Securities pledged hereunder, subject to no
pledges, liens, security interests, charges, options, restrictions or other
encumbrances except the pledge and security interest created by this Agreement,
(b) all of the Securities pledged by it hereunder are validly issued, fully paid
and non-assessable, (c) it has full power, authority and legal right to execute,
deliver and perform its obligations under this Agreement and to pledge and grant
a security interest in all of the Securities Collateral pledged by it hereunder,
and the execution, delivery and performance hereof and the pledge of and
granting of a security interest in the Securities Collateral pledged by it
hereunder have been duly authorized by all necessary corporate action and do not
(x) contravene in any material respect any law, rule or regulation,
(y) contravene any provision of its governing documents or by-laws, or
(z) contravene in any material respect any governing document or of any
judgment, decree or order of any tribunal or of any agreement or instrument to
which it is a party or by which it or any of its property is bound or affected
or constitute a default thereunder and (d) the information set forth in
Exhibit A hereto relating to the Securities Collateral pledged by it herein is
true, correct and complete in all material respects.  The Pledgor covenants that
it will defend the rights of the Credit Support Provider and the security
interest of the Credit Support Provider in such Securities against the claims
and demands of all other persons whomsoever.  The Pledgor further covenants that
it will have the like title to and right to pledge and grant a security interest
in the Securities Collateral hereafter pledged by it or in which a security
interest is granted to the Credit Support Provider hereunder and will likewise
defend the rights, pledge and security interest thereof and therein or the
Credit Support Provider.

 

4

--------------------------------------------------------------------------------


 

5.             Cash Dividends and Distributions Prior to Maturity.  Unless an
Event of Default has occurred and is continuing and the Credit Support Provider
has given notice to the Pledgor to deliver them to the Credit Support Provider,
the Pledgor shall be entitled to receive all cash dividends and distributions
paid in respect of the Securities.  All such rights of the Pledgor to receive
cash dividends shall cease in case an Event of Default has occurred and is
continuing and the Credit Support Provider has given such notice.

 

6.             Rights and Remedies.

 

6.1.         In General.  If an Event of Default has occurred and is continuing,
the Credit Support Provider shall thereafter have the following rights and
remedies (to the extent permitted by applicable law) in addition to the rights
and remedies of a secured party under the Uniform Commercial Code of the State
of New York or such other applicable jurisdiction, all such rights and remedies
being cumulative, not exclusive, and enforceable alternatively, successively or
concurrently, at such time or times as the Credit Support Provider deems
expedient:

 

(a)           if the Credit Support Provider so elects, and gives written notice
of such election to the Pledgor, the Credit Support Provider may vote any or all
of the Securities (whether or not the same has been transferred into its name or
the name of its nominee or nominees) for any lawful purpose, including, without
limitation, if the Credit Support Provider so elects, for the liquidation of the
assets of ACRC, and give all consents, waivers and ratifications in respect of
the Securities and otherwise act with respect thereto as though it were the
outright owner thereof (the Pledgor hereby irrevocably constituting and
appointing the Credit Support Provider the proxy and attorney-in-fact of the
Pledgor, with full power of substitution, to do so);

 

(b)           the Credit Support Provider may demand, sue for, collect or make
any compromise or settlement the Credit Support Provider deems suitable in
respect of any Securities Collateral;

 

(c)           the Credit Support Provider may sell, resell, assign and deliver,
or otherwise dispose of any or all of the Securities Collateral, for cash or
credit or both and upon such terms at such place or places, at such time or
times and to such entities or other persons as the Credit Support Provider
thinks expedient, all without demand for performance by the Pledgor or any
notice or advertisement whatsoever except as expressly provided herein or as may
otherwise be required by law;

 

(d)           the Credit Support Provider may cause all or any part of the
Securities held by it to be transferred into its name or the name of its nominee
or nominees; and

 

(e)           the Credit Support Provider may set off or otherwise apply or
credit against the Secured Obligations any and all sums deposited with it or
held by it.

 

6.2.         Sale of Securities Collateral.  In the event of any sale or other
disposition of the Securities Collateral as provided in Section 6.1(c) and to
the extent that any notice thereof is required to be given by law, the Credit
Support Provider shall give to the Pledgor at least ten (10) Business Days’
prior authenticated written notice of the time and place of any public sale or
other disposition of the Securities Collateral or of the time after which any
private sale or any other intended disposition is to be made.  The Pledgor
hereby acknowledges that ten (10) Business Days’ prior written notice of such
sale or other disposition shall be reasonable notice.  The Credit Support
Provider may enforce its rights hereunder without any other notice and without
compliance with any other condition precedent now or hereunder imposed by
statute, rule of law or otherwise (all of which are hereby expressly waived by
the

 

5

--------------------------------------------------------------------------------


 

Pledgor, to the fullest extent permitted by law).  The Credit Support Provider
may buy or otherwise acquire any part or all of the Securities Collateral at any
public sale or other disposition and if any part or all of the Securities
Collateral is of a type customarily sold or otherwise disposed of in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Credit Support Provider may buy or otherwise
acquire at private sale or other disposition and may make payments thereof by
any means.  The Credit Support Provider may apply the cash Proceeds actually
received from any sale or other disposition to the expenses of retaking,
holding, preparing for sale, selling and the like, to reasonable attorneys’
fees, travel and all other expenses which may be incurred by the Credit Support
Provider in attempting to collect the Secured Obligations or to enforce this
Agreement of in the prosecution or defense of any action or proceeding related
to the subject matter of this Agreement, and then to the Secured Obligations in
the order determined by the Credit Support Provider.  After such applications
the Credit Support Provider will pay over to the Pledgor the surplus, if any.

 

6.3.         Private Sales.  The Pledgor recognizes that the Credit Support
Provider may be unable to effect a public sale or other disposition of the
Securities by reason of certain prohibitions contained in the Securities Act,
federal banking laws, and other applicable laws, but may be compelled to resort
to one or more private sales thereof to a restricted group of purchasers.  The
Pledgor agrees that any such private sales may be at prices and other terms less
favorable to the seller than if sold at public sales and that such private sales
shall not solely by reason thereof be deemed not to have been made in a
commercially reasonable manner.  The Credit Support Provider shall be under no
obligation to delay a sale of any of the Securities for the period of time
necessary to permit ACRC to register such Securities for public sale under the
Securities Act, or such other federal banking or other applicable laws, even if
ACRC would agree to do so.  Subject to the foregoing, the Credit Support
Provider agrees that any sale of the Securities shall be made in a commercially
reasonable manner.

 

6.4.         Pledgor’s Agreements, etc.  The Pledgor further agrees to do or
cause to be done all such other acts and things as may be reasonably necessary
to make any sales of any portion or all of the Securities pursuant to this
Section 6 valid and binding and in compliance with any and all applicable laws
(including, without limitation, the Securities Act, the Securities Exchange Act
of 1934, as amended, the rules and regulations of the Securities and Exchange
Commission applicable thereto and all applicable state securities or “Blue Sky”
laws), regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at the Pledgor’s expense. 
The Pledgor further agrees that a breach of any of the covenants contained in
this Section 6 will cause irreparable injury to the Credit Support Provider,
that the Credit Support Provider has no adequate remedy at law in respect of
such breach and, as a consequence, agrees that each and every covenant contained
in this Section 6 shall be specifically enforceable against the Pledgor by the
Credit Support Provider and the Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.

 

7.             Transfer, etc., by Pledgor.  Without the prior written consent of
the Credit Support Provider, the Pledgor will not sell, assign, transfer or
otherwise dispose of, grant any option with respect to, or pledge or grant any
security interest in or otherwise encumber or restrict any of the Securities
Collateral or any interest therein, except for the pledge thereof and security
interest therein provided for in this Agreement.

 

8.             Further Assurances.  The Pledgor will do all such acts, and will
furnish to the Credit Support Provider all such financing statements,
certificates, legal opinions and other documents and will obtain all such
governmental consents and corporate approvals and will do or cause to be done
all such other things as the Credit Support Provider may reasonably request from
time to time in order to give full effect to the provisions of this Agreement
and to secure the rights of Credit Support Provider hereunder, all without any
cost or expense to the Credit Support Provider.  The Pledgor hereby irrevocably

 

6

--------------------------------------------------------------------------------


 

authorizes the Credit Support Provider at any time and from time to time to file
in any filing office in any applicable jurisdiction any initial financing
statements and amendments thereto that (a) indicate the collateral (i) as the
Securities Collateral or words of similar effect, or (ii) as being of equal or
lesser scope or in greater detail and (b) contain any other information required
by part 5 of Article 9 of the Uniform Commercial Code of the jurisdiction of the
filing office for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether the Pledgor is an organization, the
type of organization and any organization identification number issued to the
Pledgor.  The Pledgor agrees to furnish any such information to the Credit
Support Provider promptly upon request.  The Pledgor also ratifies its
authorization for the Credit Support Provider to have filed in any jurisdiction
any such initial financing statements or amendments thereto if filed prior to
the date hereof.  The Pledgor will not permit to be effected any amendment or
modification of the governing documents, operating agreements or other
applicable organization documents of ACRC which would (or would be reasonably
likely to) adversely affect the rights or remedies of the Credit Support
Provider hereunder or the value of the Securities Collateral.  Without the prior
written consent of the Credit Support Provider, the Pledgor will not cause or
permit the membership interests of the Pledgor in ACRC to be evidenced by a
certificate issued by ACRC or to constitute a security governed by Article 8 of
the Uniform Commercial Code of the jurisdiction in which ACRC is organized,
unless any such certificate is promptly delivered to the Credit Support
Provider, together with transfer powers or other appropriate instruments of
assignment thereof executed in blank by the Pledgor, in each case as required
pursuant to this Agreement.

 

9.             Credit Support Provider’s Exoneration.  Under no circumstances
shall the Credit Support Provider be deemed to assume any responsibility for or
obligation or duty with respect to any part or all of the Securities Collateral
of any nature or kind or any matter or proceedings arising out of or relating
thereto, other than (a) to exercise reasonable care in the physical custody of
the Securities Collateral and (b) after an Event of Default has occurred and is
continuing, to act in a commercially reasonable manner.  The Credit Support
Provider shall not be required to take any action of any kind to collect,
preserve or protect its or the Pledgor’s rights in the Securities Collateral or
against other parties thereto.  The Credit Support Provider’s prior recourse to
any part or all of the Securities Collateral shall not constitute a condition of
any demand, suit or proceeding for payment or collection of any of the Secured
Obligations.  This Agreement constitutes a pledge of the Securities Collateral,
and any other applicable collateral hereunder only, and not an assignment of any
duties or obligations of the Pledgor with respect thereto, and by its acceptance
hereof and whether or not the Credit Support Provider has exercised any of its
rights or remedies hereunder, the Credit Support Provider does not undertake to
perform or discharge, and the Credit Support Provider shall not be responsible
or liable, other than for gross negligence or willful misconduct, for the
performance or discharge of any such duties or responsibilities, including,
without limitation, for any capital calls.  The Pledgor agrees that,
notwithstanding the exercise by the Credit Support Provider of any of its rights
hereunder, such Pledgor shall remain liable nonetheless for the full and prompt
performance of all of the Pledgor’s obligations and liabilities under any
operating agreement evidencing or governing any units of membership interest in
any limited liability company ownership included in the Securities Collateral. 
Under no circumstances shall the Credit Support Provider or any holder of any of
the Secured Obligations as such be deemed to be a member or other equity owner
of ACRC by virtue of the provisions of this Agreement unless expressly agreed to
in writing by the Credit Support Provider or such holder.  Without limiting the
generality of the foregoing, the Credit Support Provider shall not have any
fiduciary duty as such to the Pledgor or any other equity owner of ACRC by
reason of this Agreement, whether by virtue of the security interests and liens
hereunder, or any enforcement action in respect of such security interests and
liens, unless and until the Credit Support Provider is actually admitted to ACRC
as a substitute member or substitute equity owner thereof after exercising
enforcement rights under §9-610 or §9-620 of the UCC in effect in the State of
New York, or otherwise.

 

7

--------------------------------------------------------------------------------


 

10.          No Waiver, etc.  Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a written instrument
expressly referring to this Agreement and to the provisions so modified or
limited, and executed by the Credit Support Provider and the Pledgor.  No act,
failure or delay by the Credit Support Provider shall constitute a waiver of its
rights and remedies hereunder or otherwise.  No single or partial waiver by the
Credit Support Provider of any default or right or remedy that it may have shall
operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion.  The Pledgor hereby waives
presentment, notice of dishonor and protest of all instruments, included in or
evidencing any of the Secured Obligations or the Securities Collateral, and any
and all other notices and demands whatsoever.  All rights and remedies of the
Credit Support Provider with respect to the Secured Obligations or the
Securities Collateral, whether evidenced hereby or by any other instruments,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Credit Support Provider
deems expedient.

 

11.          Suretyship Waivers by Pledgor.  The Pledgor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Securities Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description.  With
respect to both the Secured Obligations and the Securities Collateral, the
Pledgor assents to any extension or postponement of the time of payment or any
other indulgence, to any substitution, exchange or release of or failure to
perfect any security interest in any Securities Collateral, to the addition or
release of any party or Person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Credit Support Provider may deem advisable.  The Credit Support Provider shall
have no duty as to the collection or protection of the Securities Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in Section 9.  The Pledgor further waives any and all other suretyship
defenses.

 

12.          Marshalling.  The Credit Support Provider shall not be required to
marshal any present or future collateral security (including but not limited to
the Securities Collateral) for, or other assurances of payment of, the Secured
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the rights and
remedies of the Credit Support Provider hereunder in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising (all of which rights
of the Credit Support Provider shall be exercised by the Credit Support
Provider).  To the extent that it lawfully may, the Pledgor hereby agrees that
it will not invoke any law relating to the marshalling of collateral that might
cause delay in or impede the enforcement of the Credit Support Provider’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, the Pledgor hereby irrevocably waives the benefits of all such laws.

 

13.          Pledgor’s Obligations Not Affected.  The obligations of the Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any exercise or nonexercise, or any waiver, by the Credit
Support Provider of any right, remedy, power or privilege under or in respect of
any of the Secured Obligations or any security therefor (including this
Agreement); (b) any amendment to or modification of the Credit Agreement, the
Notes (as defined in the Credit Agreement), the other Loan Documents (as defined
in the Credit Agreement), the Credit Support Agreement, the Fee Letter or any of
the Secured Obligations; (c) any amendment to or modification of any instrument
securing any of the Secured Obligations or (d) the taking of additional security
for, or any other assurances of payment of, any of the Secured Obligations or
the release or discharge or termination of any security or other assurances of
payment or performance for any of the Secured Obligations;

 

8

--------------------------------------------------------------------------------


 

whether or not the Pledgor has notice or knowledge of any of the foregoing, the
Pledgor hereby generally waiving all suretyship defenses to the extent
applicable.

 

14.          Proceeds of Dispositions; Expenses.  The Pledgor shall pay to the
Credit Support Provider on demand any and all out-of-pocket expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the Credit
Support Provider in protecting, preserving or enforcing the Credit Support
Provider’s rights and remedies under or in respect of any of the Secured
Obligations or any of the Securities Collateral.  After deducting all of said
expenses, the residue of any Proceeds of collection or sale or other disposition
of the Securities Collateral shall, to the extent actually received in cash, be
applied to the payment of the Secured Obligations in such order or preference as
determined by the Credit Support Provider, proper allowance and provision being
made for any Secured Obligations not then due.  In the absence of final payment
and satisfaction in full in cash of all of the Secured Obligations, the Pledgor
shall remain liable for any deficiency.

 

15.          Overdue Amounts.  Until paid, all amounts due and payable by the
Pledgor hereunder shall be part of the Secured Obligations.

 

16.          Governing Law; Jurisdiction; Etc.

 

16.1.       Governing Law.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

16.2.       Submission to Jurisdiction.  THE PLEDGOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE CREDIT SUPPORT PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE CREDIT SUPPORT PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

16.3.       Waiver of Venue.  THE PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
SECTION 16.2.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY

 

9

--------------------------------------------------------------------------------


 

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

16.4.       Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

17.          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

18.          Notice, etc.  Any notices this Agreement requires shall be
delivered to the applicable party at its address set forth below or in such
other manner as the addressee party shall have previously notified the other
parties.

 

19.          Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon the
Pledgor and its successors and assigns, and shall inure to the benefit of the
Credit Support Provider and its successors and assigns.  If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein.  The Pledgor acknowledges
receipt of a copy of this Agreement.

 

20.          Reinstatement; Continued Powers; Termination.

 

20.1.       Reinstatement.  The granting of a security interest in the
Securities Collateral and the other provisions hereof shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Secured Obligations is rescinded or must otherwise be returned by the
Credit Support Provider or is repaid by the Credit Support Provider in whole or
in part in good faith settlement of a pending or threatened avoidance claim,
whether upon the insolvency, bankruptcy or reorganization of the Pledgor, all as
though such payment had not been made.  The provisions of this Section 20.1
shall survive repayment of all of the Secured Obligations (other than inchoate
contingent obligations that by their terms survive the termination of the Fee
Letter) and the termination or expiration of this Agreement in any manner,
including but not limited to termination upon occurrence of the Termination
Date.  For purposes of this Agreement, “Termination Date” means the date on
which payment in full of all Secured Obligations (other than contingent
indemnification obligations) shall have occurred.

 

20.2.       Continued Powers.  Until the Termination Date has occurred, the
power of sale and other rights, powers and remedies granted to the Credit
Support Provider hereunder shall continue to

 

10

--------------------------------------------------------------------------------


 

exist and may be exercised by the Credit Support Provider at any time and from
time to time irrespective of the fact that any of the Secured Obligations or any
part thereof may have become barred by any statute of limitations or that any
part of the liability of the Pledgor may have ceased.

 

20.3.       Termination.  Subject to the provisions of Section 20.1, this
Agreement (as supplemented from time to time), and all obligations of the
Pledgor hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party and all rights to the Pledged Membership
Interests shall revert to the owner of such Pledged Membership Interests on the
Termination Date.  Upon such termination of this Agreement, the Credit Support
Provider shall, at the request and sole expense of the Pledgor, promptly deliver
to the Pledgor (i) any such Pledged Membership Interests held by the Credit
Support Provider hereunder and (ii) such termination statements and take such
further actions as the Pledgor may reasonably request to terminate of record, or
otherwise to give appropriate notice of the termination of, any lien conferred
hereunder.

 

21.          Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.  This Agreement shall be effective when it has been executed by the
Pledgor, ACRC, and the Credit Support Provider.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, intending to be legally bound, the Pledgor and the Credit
Support Provider have caused this Pledge Agreement to be executed as of the date
first above written.

 

 

THE PLEDGOR:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Todd Schuster

 

Name:

Todd Schuster

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Address for Notices:

 

Ares Commercial Real Estate Corporation

 

One North Wacker Drive, 48th Floor

 

Chicago, IL 60606

 

Attn: Maria Scherer

 

Telephone:

(312) 252-7529

 

Facsimile:

(312) 252-7500

 

Email:

mscherer@aresmanagement.com

 

 

 

 

with a copy to:

 

 

 

 

 

2000 Avenue of the Stars

 

12th Floor

 

Los Angeles, CA 90067

 

Attention: Real Estate Accounting

 

 

 

with a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

355 South Grand Avenue

 

Los Angeles, CA 90071

 

Attn: Dominic Yoong

 

Facsimile: (213) 891-8763

 

--------------------------------------------------------------------------------


 

The undersigned hereby joins in the above Pledge Agreement for the sole purpose
of consenting to and being bound by the provisions of Sections 3.1, 5 and 6
thereof, the undersigned hereby agreeing to cooperate fully and in good faith
with the Credit Support Provider and the Pledgor in carrying out such
provisions.

 

 

ACRC HOLDINGS LLC,

 

 

 

By:

/s/ Todd Schuster

 

Name:

Todd Schuster

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Address for Notices:

 

Ares Commercial Real Estate Corporation

 

One North Wacker Drive, 48th Floor

 

Chicago, IL 60606

 

Attn: Maria Scherer

 

Telephone:

(312) 252-7529

 

Facsimile:

(312) 252-7500

 

Email:

mscherer@aresmanagement.com

 

 

 

 

with a copy to:

 

 

 

 

2000 Avenue of the Stars

 

12th Floor

 

Los Angeles, CA 90067

 

Attention: Real Estate Accounting

 

 

 

 

with a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

355 South Grand Avenue

 

 

Los Angeles, CA 90071

 

 

Attn: Dominic Yoong

 

 

Facsimile: (213) 891-8763

 

 

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

ARES MANAGEMENT LLC,

 

as Credit Support Provider

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

Name: Michael D. Weiner

 

Title: Authorized Signatory

 

 

 

Ares Management LLC

 

2000 Avenue of the Stars

 

12th Floor

 

Los Angeles, CA 90067

 

Attn: Michael D. Weiner

 

 

 

with a copy to:

 

 

 

2000 Avenue of the Stars

 

12th Floor

 

Los Angeles, CA 90067

 

Attention: Corporate Accounting

 

 

 

and

 

 

 

Latham & Watkins LLP

 

355 South Grand Avenue

 

Los Angeles, CA 90071

 

Attention: Dominic Yoong

 

Facsimile: (213) 891-8763

 

 

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Pledge Agreement

 

PLEDGED LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS

 

Issuer

 

Record
Owner

 

Class of
Interests

 

Certificate
No.

 

Authorized
Interests

 

Issued
Interests

 

Outstanding
Interests

 

Par or
Liquidation
Value

ACRC Holdings LLC

 

Ares Commercial Real Estate Corporation

 

Limited liability company membership interests

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------